Case 14-10005        Doc 66     Filed 12/04/18     Entered 12/04/18 10:30:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10005
         Dana A Beaird

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2014.

         2) The plan was confirmed on 10/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/01/2016, 04/01/2016.

         5) The case was completed on 08/13/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,938.21.

         10) Amount of unsecured claims discharged without payment: $115,133.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-10005       Doc 66      Filed 12/04/18    Entered 12/04/18 10:30:45                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $39,333.00
         Less amount refunded to debtor                         $693.00

 NET RECEIPTS:                                                                                  $38,640.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,868.11
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,868.11

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured     14,000.00     16,661.23        16,661.23       5,482.13        0.00
 BECKET & LEE LLP               Unsecured            NA         349.95           349.95        115.15        0.00
 EMKAY LEASING                  OTHER               0.00           NA               NA            0.00       0.00
 GREAT LAKES HIGHER EDUCATION Unsecured       45,104.77     46,521.26        46,521.26      15,307.14        0.00
 H&R BLOCK                      Unsecured         370.49        370.49           370.49        121.90        0.00
 INTERNAL REVENUE SERVICE       Priority       6,692.33       6,692.33         6,692.33      6,692.33        0.00
 INTERNAL REVENUE SERVICE       Unsecured     12,748.88     12,748.88        12,748.88       4,194.83        0.00
 JEFFERSON TOWER CONDOMINIUM Unsecured        14,705.71     14,705.71        14,705.71       4,838.70        0.00
 RJM ACQUISITIONS LLC           Unsecured            NA          59.90            59.90          19.71       0.00
 MORRIS HOSPITAL                Unsecured         571.98           NA               NA            0.00       0.00
 PROFESSIONAL CLINICAL LABORATO Unsecured          24.00           NA               NA            0.00       0.00
 RABYI INSTITUTE                Unsecured         100.00           NA               NA            0.00       0.00
 RENATUS REAL ESTATE EDUCATION Unsecured       1,228.29            NA               NA            0.00       0.00
 SUSAN KAMMAN                   Unsecured      8,437.18            NA               NA            0.00       0.00
 ACCESS COMMUNITY               Unsecured         100.00           NA               NA            0.00       0.00
 SLM FINANCIAL                  Unsecured     45,577.71            NA               NA            0.00       0.00
 ALLIED ANES ASSOC PC           Unsecured          97.20           NA               NA            0.00       0.00
 ANN & ROBERT LURIE CHILDRENS H Unsecured         208.19           NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured     19,474.61            NA               NA            0.00       0.00
 CHASE                          Unsecured         100.00           NA               NA            0.00       0.00
 CITIBANK                       Unsecured      9,000.00            NA               NA            0.00       0.00
 GREAT LAKE SHORE MEDICAL       Unsecured          91.07           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-10005        Doc 66      Filed 12/04/18     Entered 12/04/18 10:30:45              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,692.33          $6,692.33              $0.00
 TOTAL PRIORITY:                                          $6,692.33          $6,692.33              $0.00

 GENERAL UNSECURED PAYMENTS:                             $91,417.42         $30,079.56              $0.00


 Disbursements:

         Expenses of Administration                             $1,868.11
         Disbursements to Creditors                            $36,771.89

 TOTAL DISBURSEMENTS :                                                                      $38,640.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
